 



Exhibit 10.3
DOLLAR FINANCIAL CORP.
SUPPLEMENTAL EXECUTIVE CONDITIONAL DEFERRED AWARD PLAN FOR
U.K. PARTICIPANTS

 



--------------------------------------------------------------------------------



 



U.K. PARTICIPANTS — IMPORTANT — SEE INFORMATION AT ARTICLE
11 BELOW
This Plan document has been approved for the purposes of section 21 of the
Financial Services
and Markts Act 2000 by Blevins Franks Financial Mangement Limited (reference
179731),
Barbican House, 26-34 Old Street, London EC1V 9QQ, which is authorised and
regulated by the
Financial Services Authority.
Dollar Financial Corp., a Delaware Corporation (the “Company”), hereby
establishes this Supplemental Executive Conditional Deferred Award Plan for U.K.
Participants (the “Plan”), effective as of June 28, 2007, in order to provide
members of a select group of individuals in the employ of the Company’s U.K.
subsidiary, Dollar Financial UK Limited (“Dollar U.K.”) with an opportunity to
receive in a year subsequent to that in which it is awarded any or all
discretionary bonus compensation which the Company may in its sole and absolute
discretion determine to award such individuals for their contributions to the
performance of the Company.
ARTICLE 1
Definitions
          1.1. Account(s) shall mean a notional conditional account established
pursuant to Article 3 of the Plan, maintained on the books and records of the
Company, for the Participant pursuant to Article 3 of the Plan and any
additional notional conditional sub-accounts established by the Administrator.
          1.2. Administrator shall mean the Company. From time to time the Chief
Executive Officer of the Company shall delegate to one or more individuals
employed by the Company the responsibilities of the Administrator under the
Plan.
          1.3. Beneficiary shall mean the person(s) or entity designated as such
in accordance with Article 8 of the Plan.
          1.4. Bonus shall mean a discretionary bonus declared by the Company in
an amount, if any, determined in the sole and absolute discretion of the
Company.
          1.5. Cause shall mean any action, matter or thing, including but not
limited to an act of gross misconduct, which would permit Dollar U.K. to
terminate the Participant’s employment with Dollar U.K. without notice.
          1.6. Company shall have the meaning given to such term in the
introductory paragraph of the Plan.
          1.7. Crediting Rate shall mean the notional income, gains and losses
notionally credited to the Participant’s notional Account balance which are
based on the Participant’s choice among the investment alternatives made
available by the Administrator pursuant to Article 3 of the Plan.

 



--------------------------------------------------------------------------------



 



          1.8. Deferral Payment Date shall mean the date on which there is to be
distributed to the Participant or on his behalf a conditional deferred Bonus
amount and any notional income, gains and losses notionally credited thereto in
accordance with the Plan.
          1.9. Disability shall mean (i) the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, the Participant is receiving income
replacement benefits for a period of not less than three (3) months under any
relevant insurance plan or scheme covering employees of Dollar U.K. The
Administrator may require that the Participant submit to an examination by a
competent physician or medical clinic selected by the Administrator on an annual
basis to confirm Disability.
          1.10. Eligible Employee shall mean an employee of Dollar U.K. who is
selected by the Administrator to be eligible to participate in the Plan. In no
event, however, shall any individual who holds the position of Director of
Dollar U.K. be an Eligible Employee.
          1.11. Election Form shall mean the written agreement to make a
deferral submitted by the Participant to the Administrator on a timely basis
pursuant to Article 2 of the Plan. The Participant Election Form may take the
form of an electronic communication followed by appropriate written confirmation
according to specifications established by the Administrator.
          1.12. FSA shall mean the Financial Services Authority, the U.K.
independent financial watchdog, set up by the U.K. Parliament.
          1.13. FSMA shall mean the U.K. Financial Services and Markets Act
2000.
          1.14. Participant shall mean an Eligible Employee who has elected to
participate and has completed an Election Form pursuant to Article 2 of the
Plan.
          1.15. Plan Year shall mean the calendar year.
          1.16. Termination of Employment shall mean the termination of the
Participant’s employment with Dollar U.K. for any reason whatsoever, whether
voluntary or involuntary, including for Cause or as a result of the
Participant’s retirement, Disability or death.
          1.17. U.K. shall mean the United Kingdom.
          1.18. Valuation Date shall mean the date through which earnings are
credited and shall be as close to the payout or other event triggering valuation
as is administratively feasible but in no event earlier than the last day of the
month preceding the month in which the payout or other event triggering
valuation occurs.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
Participation
          2.1. Bonus Awards. In each Plan Year, the Company may award a Bonus or
Bonuses to the Participant of such amount and under such circumstances as the
Company shall determine. Any Bonus awarded to the Participant under the Plan
shall be notionally credited to a separate notional sub-account of the
Participant’s notional Account and shall be subject to a vesting schedule
determined by the Company at the time the Bonus is awarded. The Participant
shall have no right to the notional sub-account balance or to notional accrued
income, gains and losses on such notional sub-account balance and this amount
shall not become due and payable until the applicable vesting schedule is
satisfied or the applicable Deferral Payment Date if later.
          2.2 Deferral Election. In each Plan Year the Participant may elect to
defer receipt of any Bonus which may in the discretion of the Company be awarded
to the Participant in the subsequent Plan Year to a time which is beyond the
applicable vesting date(s) for such Bonus. In order to make a deferral, an
Eligible Employee must submit an Election Form to the Administrator designating
the percentage amount of any such Bonus the Participant wishes to defer, the
form (lump sum or installments) in which such Bonus and all notional earnings
thereon shall be distributed and the Deferral Payment Date(s) chosen as
permitted in Article 6. All elections must provide for distribution of the
Participant’s notional conditional Account balance to be made at a time and in a
form that is consistent with Article 6, the distribution options made available
under the Plan and applicable law. All elections must be received by the Company
prior to the commencement of the Plan Year in which the Bonus may be awarded
(the “Enrollment Period”). The Participant must submit a new Election Form
during the Enrollment Period for each Plan Year in order to make the
Participant’s deferral election for any Bonus which may be awarded to the
Participant in a subsequent Plan Year.
          2.3 Participant Election Irrevocable. At the expiration of the
Enrollment Period, the Participant’s election to defer receipt of Bonus
compensation which may be awarded in the subsequent Plan Year beyond the
applicable vesting date and the terms and conditions of such election shall be
irrevocable.
ARTICLE 3
Notional Accounts
          3.1. Participant Notional Accounts. One notional Account shall be
maintained for the Participant. For each Bonus awarded with respect to which an
Election Form has been submitted a notional sub-account of the Participant’s
notional Account shall be created which shall be notionally credited with the
all or part of any Bonus awarded to the Participant in accordance with the
Participant’s Election Form. Accounts shall be deemed to be credited with
notional gains or losses as provided in Section 3.3 from the date the deferral
is credited to the notional Account through the Valuation Date.
          3.2. Vesting of Notional Accounts. Subject always to any timely
deferral election under this Plan, amounts notionally credited to the
Participant’s notional Account, including notional earnings thereon, shall vest
at such time and under such terms and conditions as may be specified by the
Administrator at the time the particular Bonus is awarded.
          3.3. Crediting Rate. The Crediting Rate on amounts in the
Participant’s notional Account shall be based on the Participant’s choice among
the investment alternatives made

 



--------------------------------------------------------------------------------



 



available from time to time by the Administrator. The Administrator shall
establish a procedure by which the Participant may elect to have the Crediting
Rate based on one or more investment alternatives and by which the Participant
may change investment elections not less frequently than quarterly. The
Participant’s notional Account balance shall reflect the investments selected by
the Participant. If an investment selected by the Participant sustains a loss,
the Participant’s notional Account shall be reduced to reflect such loss. The
Participant’s choice among investments shall be solely for purposes of
calculation of the Crediting Rate. The Company shall have no obligation to set
aside or invest any funds to meet its contractual obligations to the Participant
and, if the Company elects to invest funds as selected by the Participant, the
Participant shall have no right to such investments; the Participant’s rights
shall remain those of any other unsecured general creditor of the Company.
During any installment payout, the Participant’s notional Account shall continue
to be notionally credited at the Crediting Rate selected by the Participant from
among the investment alternatives or rates made available by the Administrator
for such purpose. Installment payments shall be recalculated annually by
dividing the notional Account balance by the number of payments remaining
without regard to anticipated notional earnings or in any other reasonable
manner as may be determined from time to time by the Administrator.
          3.4. Statement of Notional Accounts. The Administrator shall provide
each Participant with statements at least annually setting forth the
Participant’s notional Account balance as of the end of each year.
          3.5 Forfeiture of Notional Account Balance. The Participant shall
cease to be a Participant and shall immediately forfeit the contractual right to
receive the entire notional Account balance, whether vested or unvested, should
the Participant’s employment with Dollar U.K. be terminated by Dollar U.K. for
Cause or should the Participant attempt to alienate, anticipate, commute,
pledge, encumber or assign any of the benefits or payments which he may expect
to receive, contingently or otherwise, under the Plan.
ARTICLE 4
Death Benefits
          4.1. Survivor Benefit. If the Participant dies prior to complete
distribution of the Participant’s notional Account, the Company shall pay to the
Participant’s Beneficiary a death benefit equal to the total balance on death of
the Participant’s notional Account credited with notional earnings as provided
in Article 3 through the Valuation Date. The death benefit shall be paid in a
single lump sum following the date the Participant’s death is established by
reasonable documentation.
ARTICLE 5
Hardship and Disability
          5.1. Hardship and Disability. In the event of an unforeseen emergency
prior to the commencement of distribution of amounts in the Participant’s
notional Account or during the course of payment of benefits by installments,
the Participant or the designated Beneficiary may apply to the Company to
receive an amount not exceeding the amount the Company is then contractually
obligated to pay the Participant that is reasonably needed to satisfy the
emergency needs. If such application for withdrawal is approved by the Company,
the Company shall pay to the Participant or the Beneficiary such amount as the
Company deems necessary to meet the emergency needs. An unforeseen emergency
includes only Disability and circumstances of

 



--------------------------------------------------------------------------------



 



sudden unexpected emergency that would cause great hardship to the Participant
or Beneficiary if no payment were made before the Deferral Payment Date. The
emergency must be beyond the Participant’s or Beneficiary’s control and payment
may not be made to the extent that such hardship may be relieved by other
financial resources reasonably available to the Participant or Beneficiary,
including salary and benefits from Dollar U.K., insurance reimbursement,
cessation of deferrals under the Plan or liquidation of other assets.
ARTICLE 6
Deferral Payment Dates
          6.1. Election. The Participant shall make a selection on the Election
Form at the time of making a Bonus deferral of the Deferral Payment Date(s) for
that Bonus from the Participant’s notional sub-account created for that Bonus,
including any notional income, gains and losses notionally credited thereon. The
Participant may elect a Deferral Payment Date in January of any Plan Year after
the third (3rd) Plan Year (or any other later Plan Year determined by the
Company for that Bonus) beginning after the Enrollment Period in which such
Deferral Payment Date is elected and may elect to have such sub-account paid in
a lump sum or in equal annual installment payments over a period of up to four
(4) years commencing on the Deferral Payment Date.
          6.2. Timing of Distributions. The distributions shall be paid by the
Company to the Participant in the form elected by the Participant beginning no
later than the last day of January of the Plan Year elected by the Participant
in the Participant Election Form.
ARTICLE 7
Amendment and Termination of Plan
          7.1. Amendment or Termination of Plan. Except as otherwise provided in
Section 8.1, the Company may, at any time, without the Participant’s consent,
direct the Administrator to amend or terminate the Plan, except that no such
amendment or termination may reduce the Participant’s notional Account balances
as at the date of such amendment or termination other than in conjunction with
the termination of the Participant’s employment by Dollar U.K. for Cause or in
conjunction with an attempt by the Participant to alienate benefits under the
Plan. If the Company terminates the Plan, no further amounts shall be deferred
hereunder, and amounts previously deferred shall be fully vested and shall be
paid in accordance with the provisions of the Plan prior to the termination.
ARTICLE 8
Beneficiaries
          8.1. Beneficiary Designation. The Participant shall have the right, at
any time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.
          8.2. Revision of Designation. The submission of a new Beneficiary
designation shall cancel all prior Beneficiary designations. Any finalized
divorce or marriage (other than a common law marriage) of the Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not

 



--------------------------------------------------------------------------------



 



designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary.
          8.3. Absence of Valid Designation. If the Participant fails to
designate a Beneficiary as provided above, or if the Beneficiary designation is
revoked by marriage, divorce, or otherwise without execution of a new
designation, or if every person designated as Beneficiary predeceases the
Participant or dies prior to complete distribution of the Participant’s
benefits, then the Administrator shall direct the distribution of such benefits
to the Participant’s estate.
ARTICLE 9
Administration/Claims Procedures
          9.1. Administration. The Plan shall be administered by the
Administrator, which shall have the exclusive right (i) to interpret the Plan,
(ii) to decide any and all matters arising hereunder (including the right to
remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations and resolve all questions
of fact necessary or advisable for the administration of the Plan, including
determinations regarding eligibility for benefits payable under the Plan. All
interpretations of the Administrator with respect to any matter hereunder shall
be final, conclusive and binding on all persons affected thereby. No member of
the Administrator shall be liable for any determination, decision, or action
made in good faith with respect to the Plan. The Company will indemnify and hold
harmless the members of the Administrator from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.
          9.2. Claims Procedure. Any Participant, former Participant or
Beneficiary may file a written claim with the Administrator setting forth the
nature of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit. The Administrator shall determine the validity of
the claim and communicate a decision to the claimant promptly and, in any event,
not later than ninety (90) days after the date of the claim. The claim may be
deemed by the claimant to have been denied for purposes of further review
described below in the event a decision is not furnished to the claimant within
such ninety (90) day period. If additional information is necessary to make a
determination on a claim, the claimant shall be advised of the need for such
additional information within forty-five (45) days after the date of the claim.
The claimant shall have up to one hundred and eighty (180) days to supplement
the claim information, and the claimant shall be advised of the decision on the
claim within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period. Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim.
          9.3. Review Procedures. Within sixty (60) days after the receipt of a
denial on a claim, a claimant or his/her authorized representative may file a
written request for review of

 



--------------------------------------------------------------------------------



 



such denial. Such review shall be undertaken by the Administrator and shall be a
full and fair review. The claimant shall have the right to review all pertinent
documents. The Administrator shall issue a decision not later than sixty
(60) days after receipt of a request for review from a claimant unless special
circumstances, such as the need to hold a hearing, require a longer period of
time, in which case a decision shall be rendered as soon as possible but not
later than one hundred and twenty (120) days after receipt of the claimant’s
request for review. The decision on review shall be in writing and shall include
specific reasons for the decision written in a manner calculated to be
understood by the claimant with specific reference to any provisions of the Plan
on which the decision is based and shall include an explanation of the
claimant’s right to submit the claim for binding arbitration in the event of an
adverse determination on review.
ARTICLE 10
Conditions Related to Benefits
          10.1. Nonassignability. The benefits provided under the Plan may not
be alienated, anticipated, commuted, encumbered, assigned, transferred, pledged
or hypothecated by any person, at any time, or to any person whatsoever. The
benefits shall be exempt from the claims of creditors or other claimants of the
Participant or Beneficiary and from all orders, decrees, levies, garnishment or
executions to the fullest extent allowed by law.
          10.2. No Right to Company Assets. The benefits paid under the Plan
shall be paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
having no special or prior right to any assets of the Company for payment of any
obligations hereunder.
          10.3. Protective Provisions. The Participant shall cooperate with the
Company by furnishing any and all information requested by the Administrator, in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If the Participant refuses to
so cooperate, the Company shall have no further obligation to accept or
administer additional deferrals under the Plan. In the event of the
Participant’s suicide during the first two (2) years in the Plan, or if the
Participant makes any material misstatement of information or nondisclosure of
medical history, then no benefits shall be payable to the Participant under the
Plan, except that benefits may be payable in a reduced amount in the sole
discretion of the Administrator.
          10.4. Withholding. The Administrator shall procure that the Company or
Dollar U.K. shall withhold from any payments of benefits to the Participant
and/or payment of other amounts under the Plan an amount equal to the obligation
of any of the Company, the Administrator or Dollar U.K. to account for U.K. Pay
As You Earn, U.K. National Insurance Contributions and any other taxes or social
security payments under applicable law to any relevant tax authority, including
H. M. Revenue & Customs, and the Participant hereby agrees that any of the
Company, the Administrator or Dollar U.K. may deduct such tax payments from
benefits hereunder or other amounts payable under the Plan.
          10.5. Assumptions and Methodology. The Administrator shall establish
the assumptions and method of calculation used in determining the present or
future value of

 



--------------------------------------------------------------------------------



 



benefits, earnings, payments, fees, expenses or any other amounts required to be
calculated under the terms of the Plan. The Administrator shall also establish
reasonable procedures regarding the form and timing of installment payments.
          10.6. Trust. The Company shall be responsible for the payment of all
benefits under the Plan. At its discretion, the Company may establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the Plan. Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company’s creditors. Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.
ARTICLE 11
FSMA
          11.1. U.K. Financial Promotion: This Plan document has been approved
for the purposes of section 21 of FSMA by Blevins Franks Financial Mangement
Limited (FSA reference 179731), Barbican House, 26-34 Old Street, London EC1V
9QQ, which is authorised and regulated by the FSA. Blevins Franks has confirmed
that the documentation comprising the Plan is clear, fair and not misleading and
complies with the U.K. financial promotion rules. Blevins Franks has also
confirmed that it has no reason to doubt that the Company will deal with
Participants in the U.K. in an honest and reliable way.
          11.2. Risk Warnings: The Plan involves special risks related to its
specific features and whose return depends on fluctuations in the financial
markets outside of the Company’s control. Financial markets and investment
values can fall as well as rise and there is a risk that the Participant will
lose some or all of the capital invested. Past performance is no indicator of
future performance. The enclosed factsheet about capital-at-risk products is
from the FSA. The Participant acknowledges that he has carefully read this
document. All payments credited to the notional accounts will be credited in
U.S. Dollars, however the benefits under the Plan will be paid in Pounds
Sterling based on an exchange rate determined by the Administrator which may not
always be favourable to the Participant. Other risks are identified, in
particular, at Sections 3.5 and 10.2 above.
          11.3 Investment Advice. None of the Company, Dollar U.K. nor the
Administrator shall or will give any investment advice (as defined in FSMA) in
relation to the Participant’s investment elections or generally in relation to
this Plan. It is strongly recommended that the Participant seek specialist
independent financial advice regarding the suitability of the Plan.
          11.4 Loss of Consumer Protection: Importantly, the financial
regulatory rules made under FSMA for the protection of customers do not apply.
The Participant will accordingly not have the protection of, in particular, the
FSA’s client money rules, the FSA’s rules on the disclosure of charges,
remuneration/commission, any U.K. rules concerning the sale of investments and
will not have access to the UK Financial Ombudsman Service. The FSMA
compensation scheme will also not be available.

 



--------------------------------------------------------------------------------



 



ARTICLE 12
Miscellaneous
          12.1. Successors of the Company. The rights and obligations of the
Company under the Plan shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company.
          12.2. Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company,
Dollar U.K. or any other subsidiary of the Company.
          12.3. Gender, Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may be read as the plural and the plural as the singular.
          12.4. Captions. The captions of the articles, paragraphs and sections
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
          12.5. Validity. In the event any provision of the Plan is held
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provisions of the Plan.
          12.6. Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
          12.7. Notice. Any notice or filing required or permitted to be given
to the Company, Dollar U.K. or the Participant under this Agreement shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, in the case of the Company or Dollar U.K., to the principal office of the
Company, directed to the attention of the Administrator, or to the principal
office of Dollar U.K., directed to the attention of the Secretary, and in the
case of the Participant, to the last known address of the Participant indicated
on the employment records of the Company. Such notice shall be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification. Notices to the
Company may be permitted by electronic communication according to specifications
established by the Administrator.
          12.8. Inability to Locate Participant or Beneficiary. It is the
responsibility of the Participant to apprise the Administrator of any change in
address of the Participant or Beneficiary. In the event that the Administrator
is unable to locate the Participant or Beneficiary for a period of three
(3) years, the Participant’s Account shall be forfeited to the Company.
          12.9. Errors in Benefit Statement or Distributions. In the event an
error is made in a benefit statement, such error shall be corrected on the next
benefit statement following the date such error is discovered. In the event of
an error in a distribution, the Participant’s notional Account shall,
immediately upon the discovery of such error, be adjusted to reflect such under
or over payment and, if possible, the next distribution shall be adjusted upward
or downward to correct such prior error. If the remaining balance of the
Participant’s notional Account is insufficient to cover an erroneous
overpayment, the Company may, at its discretion, offset other

 



--------------------------------------------------------------------------------



 



amounts payable to the Participant from the Company to recoup the amount of such
overpayment(s).
          12.10. Applicable Law. This Plan shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania and the parties
hereto hereby submit to the non-exclusive jurisdiction of the State and Federal
courts thereof.
          The undersigned Participant acknowledges and accepts the terms of the
Plan as specified above and, in particular, acknowledges and accepts the
information of Article 11 regarding the loss of protection under FSMA.

         
Participant:
 

 
(Name)    
 
       
Date:
 

 
   

 